 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES LEWIS BOBO,                             No. 2:19-cv-00756-MCE-EFB PS
12                      Plaintiff,
13           v.                                       ORDER
14    COUNTRYWIDE HOME LOANS,
15                      Defendant.
16

17          On January 22, 2020, the magistrate judge filed findings and recommendations herein

18   which were served on the parties and which contained notice that any objections to the findings

19   and recommendations were to be filed within fourteen days. No objections were filed.

20          The Court has reviewed the applicable legal standards and, good cause appearing,

21   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

22          Accordingly, IT IS ORDERED that:

23          1. The proposed Findings and Recommendations filed January 22, 2020, are ADOPTED;

24   ////

25   ////

26   ////

27   ////

28   ////
 1         2. This action is DISMISSED without prejudice for failure to state a claim as set forth in

 2             the November 25, 2019 order (ECF No. 3).

 3         3. The Clerk of the Court is directed to close this case.

 4         IT IS SO ORDERED.

 5   Dated: February 11, 2020

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
